Citation Nr: 1043066	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  10-11 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $57,745.00, to include the question of whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran had active service from January 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 decision of the VA Regional Office 
(RO) in Philadelphia, Pennsylvania, Committee on Waivers and 
Compromises (Committee) that denied the Veteran's request for a 
waiver of the recovery of the overpayment at issue.  In October 
2010, the Veteran testified at a Board hearing.

The issue of service connection for posttraumatic stress 
disorder (PTSD) has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over this issue and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO retroactively terminated the Veteran's pension benefits 
based on a determination that the Veteran had not fully reported 
his income to include retirement income, beginning in 2004.  In 
April 2009, the Veteran submitted Improved Pension Eligibility 
Verification Reports (EVRs) for the time periods in question 
(2004 onward); however, in the statement of the case (SOC), the 
RO indicated that these EVRs had not been received.  

The retroactive termination of the pension benefits resulted in 
the overpayment at issue.  However, the Veteran disputes the 
amount of the debt.  He contends that he only received $ 2,000 
per year from 2004 to 2007.  The Veteran, however, has not 
submitted any supporting documentation showing the amount of the 
income, such as receipts or a copy of his tax filing.  

Because the Veteran challenged the proper creation of the debt 
(i.e. the amount created), further appellate review by the Board 
with regard to the Veteran's waiver claim must be deferred 
pending readjudication of his challenge to the validity of the 
debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a 
veteran raises the validity of the debt as part of a waiver 
application . . . it is arbitrary and capricious and an abuse of 
discretion to adjudicate the waiver application without first 
deciding the Veteran's challenge to the lawfulness of the debt 
asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) 
(holding that when a veteran challenges the validity of the debt 
and seeks waiver of the debt, the [RO] must first fully review 
the debt's validity and, if the office believes the debt to be 
valid, prepare a written decision fully justifying the validity 
of the debt before referring the waiver request to the Committee 
on Waivers and Compromises).  A debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.  38 
C.F.R. § 1.911(c)(1).  Resolution of the creation issue should 
precede consideration of the waiver issue.

In conjunction with this matter, the Veteran should also be 
provided the opportunity to provide financial information showing 
all income received from 2004 onward.  He may submit supporting 
documentation, such as a copy of his tax return or other 
financial information, if he so desires.  Finally, the Veteran 
should be asked to complete and return an updated Financial 
Status Report (FSR).  He discussed his income, including Social 
Security disability benefits, and expenses during his recent 
hearing, but those should be provided on the updated FSR.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to complete 
and return an updated Financial Status 
Report.

2.  The Veteran should be provided the 
opportunity to provide financial information 
showing all income received from 2004 
onward.  He may submit supporting 
documentation, such as a copy of his tax 
return or other financial information, if he 
so desires.  

3. The matter of whether the creation of the 
debt at issue was proper should be 
adjudicated, to include a review of the EVRS 
dated from 2004 to 2008 that the Veteran 
submitted in April 2009.  In the event that 
the overpayment is found to have been 
properly created, the Committee should again 
consider the Veteran's request for waiver of 
the overpayment.  If upon completion of the 
requested action any issue on appeal remains 
denied, the Veteran should be provided with a 
supplemental statement of the case.  
Thereafter, he should be afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

